Citation Nr: 1536829	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-04 324	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, rated 30 percent prior to May 16, 2014, and 50 percent as of May 16, 2014.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for skin disease of the head.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1992 to August 1992 and from December 2006 to April 2008. 

This matter comes before the Board of Veterans' Appeals (the Board) from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico

In June 2014, the RO assigned an increased rating of 50 percent for migraine headaches, effective May 16, 2014.  As higher ratings for migraine headaches are possible during the appeal period, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a psychiatric disability and a skin disease of the head are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Prior to May 16, 2014, and throughout the period of the appeal, the service-connected migraine headaches are shown to have been productive of a disability picture that more nearly approximated that of headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  For the period of the appeal prior to May 16, 2014, the criteria for the assignment of a 50 percent rating, but not higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for a rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letter sent to the Veteran in February 2009.  The claim herein decided was last adjudicated in June 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with this claim herein decided.  The Veteran has not identified any other outstanding records that are pertinent to the issue decided in this decision. 

In addition, the Veteran was provided multiple VA examinations in connection with the claim for increased rating.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the multiple VA examinations obtained are adequate with regard to the issue on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining evidence.  She was an active participant in the claims process, submitting evidence and argument and appearing for VA examinations. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any defect is harmless and does not prohibit consideration of this claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); ATD Corp. v. Lydall, Inc., 159 F.3d 534 (Fed. Cir. 1998).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Where there is a question as to which of two ratings shall be assigned, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating for the Veteran's migraine headache disability has been assigned pursuant to Diagnostic Code 8100.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a (2015).

The Rating Schedule does not define prostrating.  However, "prostration" has been defined as "complete physical or mental exhaustion."  Merriam-Webster 's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  

Additionally, the term "productive of severe economic adaptability" have not been clearly defined by regulations or by case law.  "Productive of" can either have the meaning of producing or capable of producing.  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating.  "Economic inadaptability" does not mean unemployability, as that would undermine the purpose of regulations pertaining to unemployability.  Pierce v. Principi, 18 Vet. App. 440 (2004); 38 C.F.R. § 4.16 (2012).  The Board notes that the migraines must be, at a minimum, capable of producing severe economic inadaptability.

A March 2009 report of VA examination documents the Veteran's complaint of headache that originated from the right eye outward.  She described the headache as a pounding headache with associated frequent nausea/vomiting, phono/photophobia and irritability.  She experienced daily mild pounding headache pain of an intensity level of 2 to 3 out of 10. However, two to three times per month the headache pain increased to an intensity level of 10 and required her to lie down with her eyes covered and an ice pack over her head.  Aleve provided fair treatment for the headache pain.  She complained of weekly, mostly prostrating attacks of migraine headaches that lasted hours in duration.  Her migraine headaches had moderate to severe effect of her activities of daily living only during episodes of severe headache.

Associated symptoms of her migraine headaches, as documented in the December 2012 report of VA examination, included pulsating or throbbing head pain, pain localized to one side of her head, pain on both sides of her head, nausea, sensitivity to light, sensitivity to sound, changes in vision and spasms of neck, shoulders and arms.  She indicated that her head pain was localized on the left side of her head and in the nuchal area, with typical duration of pain lasting less than one day.  The examiner indicated that the Veteran experienced very frequent prostrating and prolonged attacks of migraine headache pain at least once per month.  Her headache pain impacted her ability to work in that she was unable to perform any activity during the prostrating episodes of her migraine headaches.

Associated symptoms of the migraine headaches, as documented in the May 2014 report of VA examination, included pain localized in the right pariental area, nausea, sensitivity to light, sensitivity to sound and changes in vision.  Typical duration of the headache pain was less than one day.  The examiner indicated that the Veteran experienced very prostrating and prolonged attacks of migraine headache pain that were productive of severe economic inadaptability at least once per month.  Her headache pain impacted her ability to work in that she was unable to perform any activity during the prostrating episodes of migraine headaches.

The Board concludes that the evidence demonstrates that the Veteran's migraine headache disability was productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability and finds that the service-connected disability picture more closely resembled the criteria for a 50 percent rating, but not higher, for the period of the appeal from April 13, 2008, the day following separation from service.  The Board finds in reaching that conclusion that the overall severity of the service-connected migraine headache disability is not shown to have significantly changed during the course of her appeal.  She is unable to attain complete improvement and relief with medication and it is consistently documented that she experiences very frequent prostrating and prolonged attacks of headache pain.  Further, it is also consistently documented that her headache pain impacts her ability to work in that she is unable to perform any activity during the prostrating episodes of migraine headaches.

Accordingly, the Board finds that a 50 percent rating, but no higher, for a migraine headache disability is warranted for the period of the appeal period beginning April 13, 2008, but that ratings in excess of 50 percent are not warranted for the period of this appeal. The Board finds that the preponderance of the evidence is against assignment of any higher ratings.  The 50 percent rating is the maximum schedular rating for migraine headaches.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant referral for consideration of the assignment of any higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b) (2015).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors provided by the regulation as governing norms such as frequent hospitalization or marked interference with employment.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Here, the symptoms and effects, including frequent prostrating and prolonged attacks of a migraine headache disability are fully contemplated by the applicable rating criteria.  The evidence does not show marked interference with employment or frequent hospitalization due to migraine headaches.  Therefore, the Board finds that referral for extraschedular consideration is not required.



ORDER

Entitlement to an increased rating of 50 percent, but not higher, for migraine headaches as of April 13, 2008, is granted.

Entitlement to a rating in excess of 50 percent for migraine headaches is denied.


REMAND

The Veteran asserts that she has a skin disease of the head that onset during service.  The Board notes that a March 2008 service medical record documents report of a skin tag.  A subsequent service medical record documents the Veteran's report of a head rash.  While the Veteran was provided a VA examination in March 2009 which shows a diagnosis of dermatitis, an opinion as to likely etiology of dermatitis was not offered.  Therefore, an addendum opinion is needed to address that issue.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   

With respect to the claim of entitlement to service connection for a psychiatric disability, the Veteran asserts that her current psychiatric disorder onset due to an event or incident during service.  A November 2012 report of VA examination diagnosed depression.  The psychiatrist indicated that the psychiatric disability was less likely than not (less than 50 percent probability) incurred in or caused by service from December 2006 to April 2008.  The psychiatrist explained that the Veteran had a psychiatric disorder prior to service that was "job-related," did not have any psychiatric complaints during service, and after service had psychiatric complaints related to medical problems, marital issues, and military investigation.

In this case, the Board finds that the psychiatrist did not offer an adequate rationale for the conclusion in the November 2012 VA examination report.  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet.App. 345 (1998).  To the extent that the psychiatrist concludes that the Veteran's current psychiatric disorder is unrelated to service because the Veteran did not have complaints of psychiatric symptoms in service, the Board notes that a January 2008 service medical record documents the Veteran's report of experiencing anxiety and being under stress.  It was documented that the Veteran was being evaluated for anxiety and depression.  Therefore, it appears that the examination did not consider the complete record, to include service medical records showing complaint of and treatment for psychiatric issues.  Where VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that additional examination is necessary to clarify the issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate complaints of a psychiatric disorder.  The examiner must review the claims file and must note that review in the report.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  A comprehensive clinical history should be obtained, to include a discussion of the documented medical history and assertions.  After a thorough review of the evidence, to specifically include the January 2008 service treatment record that documents a complaint of having anxiety and being under stress, the examiner should provide a full multi-axial diagnosis of all current psychiatric disorders.  For every diagnosed psychiatric disability, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or greater) each psychiatric disability had its onset in service, or is related to service. 

2.  Schedule the Veteran for a VA skin diseases examination to evaluate complaints of itching and rash on the head.  The examiner must review the claims file and must note that review in the report.  All indicated tests and studies should be performed and clinical findings should be reported in detail. A  comprehensive clinical history should be obtained, to include a discussion of the documented medical history and assertions.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disability had its onset in service or is otherwise related to service. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


